UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7362



LEROY FELTON,

                                               Plaintiff - Appellant,

             versus


INVESTIGATOR CHUPIK; INVESTIGATOR HATMAN;
CORPORAL EVANS; T. L. STERLING, Investigator,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1889-AM)


Submitted:    March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leroy Felton, Appellant Pro Se. Harold Phillip Juren, Deputy City
Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Felton appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.     We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.    See Felton v. Chupik,

No. CA-00-1889-AM (E.D. Va. filed Aug. 21, 2002 & entered Aug. 22,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2